tcmemo_2010_253 united_states tax_court james zigmont petitioner v commissioner of internal revenue respondent docket no 8388-07l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to determinations by r that lien and levy action was appropriate held r’s determination to maintain the lien and levy to protect the government’s interest does not constitute an abuse_of_discretion r’s determination to proceed with collection action is sustained james zigmont pro_se denise a diloreto for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of notices of determination concerning collection action s under sec_6320 and or notices of determination petitioner james zigmont seeks judicial review of respondent’s determination to proceed with a filed lien and a proposed levy with respect to petitioner’s tax_liabilities for taxable_year sec_2002 and the sole issue for decision is whether respondent’s determination to proceed with a filed lien and a proposed levy for collection of unpaid tax_liabilities constitutes an abuse_of_discretion 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended 2petitioner contests respondent’s determination to proceed with collection action regarding an assessment of alleged income_tax liabilities for the and tax years as well as a dollar_figure penalty for filing a frivolous tax_return for each of petitioner’s form sec_1040 u s individual_income_tax_return for the and tax years petitioner’s original petition for review filed date referred to respondent’s determination to proceed with collection action regarding an assessment of a dollar_figure penalty for filing a frivolous tax_return for each of petitioner’s form sec_1040 for the and tax years however petitioner did not dispute respondent’s collection action regarding the and dollar_figure penalties on his amendment to amended petition filed date accordingly the frivolous_return penalties assessed for the tax years and are not in issue see also infra note findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in west virginia petitioner filed form sec_1040 u s individual_income_tax_return for the tax_year sec_2002 and showing all zeros on march and respondent mailed to petitioner’s last_known_address notices of deficiency for petitioner’ sec_2002 and tax years respectively in the notices respondent alleged income_tax deficiencies a penalty and additions to tax as follows penalty additions to tax_year deficiency dollar_figure big_number sec_6662 dollar_figure sec_6651 sec_6654 --- --- --- dollar_figure dollar_figure 3at trial the court reserved ruling on petitioner’s objection to the admission of exhibits 15-r 16-r 17-r 18-r 19-r and 20-r including income_tax returns and deficiency notices for the tax years at issue on the grounds that they were not properly made a part of the administrative record because there was no face-to-face hearing with respondent because the court finds that respondent was not required to offer petitioner a face-to-face hearing the court overrules petitioner’s objection to exhibits 15-r 16-r 17-r 18-r 19-r and 20-r accordingly exhibits 15-r 16-r 17-r 18-r 19-r and 20-r are admitted into evidence and confirmed as a part of the administrative record which was considered by respondent’s appeals_office petitioner did not challenge the deficiency notices for the and tax years by filing a timely petition with this court accordingly on july and date respondent assessed the tax deficiencies penalty and additions to tax determined in the notices of deficiency for petitioner’ sec_2002 and tax years respectively respondent also assessed a dollar_figure penalty for filing a frivolous tax_return for each of petitioner’s form sec_1040 for the and tax years on date and date respectively on date respondent sent to petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice regarding his outstanding and income_tax liabilities and frivolous_return penalties on date respondent sent to petitioner letter 4the form_4340 certificate of assessments payments and other specified matters for the tax_year as of date indicates that an assessment of dollar_figure was made on date with regard to the sec_6651 addition_to_tax due for the tax_year this amount is different from the amount shown on the notice_of_deficiency for the tax_year issued on date which indicated that dollar_figure was due as a sec_6651 addition_to_tax for the tax_year the form_4340 for the tax_year as of date also shows that a sec_6651 penalty of dollar_figure was assessed on date respondent has since conceded that the assessment of the sec_6651 penalty for the tax_year was in error and will be abated 5respondent also assessed a dollar_figure penalty for filing a frivolous tax_return for each of petitioner’s form sec_1040 for the and tax years on date and date respectively notice_of_federal_tax_lien filing and your right to hearing under sec_6320 lien notice regarding petitioner’s outstanding and income_tax liabilities and additions to tax as well as unpaid penalties for filing frivolous tax returns for the tax years and through petitioner timely submitted forms request for a collection_due_process_hearing cdp hearing requests in response to the lien and levy notices on both his cdp hearing requests petitioner stated the following as to why he did not agree with the filing of the lien and or proposed levy i am requesting for a collection_due_process_hearing in an appeals_office closet sic to my place of residence this is also to inform you that i will be audio recording this hearing one of the issues we will address is if the irs follows proper procedure sic if the irs has considered any of my prior issues that i’ve raised in the past to be frivolous i hereby renounce them on date respondent sent petitioner a letter advising petitioner inter alia that settlement officer iris reubel had been assigned to petitioner’s collection_due_process case the date letter also informed petitioner that the items he raised in his cdp hearing requests are those that courts have determined are frivolous or groundless or appeals does not consider these are moral religious political constitutional conscientious or similar grounds respondent advised petitioner that he was not entitled to a face- to-face conference if he intended to raise only items that are frivolous or groundless however petitioner could still obtain a face-to-face hearing if he set forth in writing the nonfrivolous issues he wished to discuss or telephoned settlement officer reubel to discuss any relevant changes he wished to make to the filings of his cdp hearing requests within days from the date of the letter the date letter also enclosed and transmitted to petitioner forms certificate of assessments payments and other specified matters for petitioner’ sec_2002 and tax_liabilities on date petitioner sent a five-page response letter to settlement officer reubel together with a two-page freedom_of_information_act_request in his letter petitioner again requested a face-to-face hearing and questioned why the issues raised in his initial cdp hearing requests were considered frivolous or groundless he claimed he should be able to dispute his underlying liability in a cdp hearing because he had no prior opportunity to dispute it further although he had already received forms for the and tax years he requested that the internal_revenue_service irs provide substantial proof including copies of original documents and the administrative file to support the alleged tax_liabilities petitioner also requested that his case be transferred to west virginia via letter dated date settlement officer reubel scheduled a telephone conference with petitioner for date in her letter settlement officer reubel also offered petitioner a face-to-face hearing at a location more convenient for him if he contacted her within business days from the date of the letter on date petitioner sent settlement officer reubel another letter refusing to call in for the date telephone conference and inter alia requesting settlement officer reubel to pick at least three dates in the future that you will be available to conduct my face-to-face hearing petitioner reiterated his desire to audio record the hearing and review any and all documentation that you respondent readily have on file that supports your claim of an unpaid liability he asserted that he still did not believe he owed anything to the irs for year sec_2002 and on date settlement officer reubel sent petitioner a letter addressing some of his concerns outlined in his november and date letters she warned petitioner that if he did not contact her to either provide additional information or to set up a telephone conference by date she would make a determination based upon the administrative file and the information already provided additionally and separate from her date letter settlement officer reubel verified that as of date petitioner was not in compliance with filing_requirements for the and tax years petitioner did not respond to the date letter accordingly on date respondent issued to petitioner notices of determination in which respondent sustained the proposed lien and levy actions and rejected petitioner’s arguments attachments to the notices of determination noted that petitioner did not offer any collection alternatives in any event settlement officer reubel would not have considered collection alternatives because she had determined that petitioner was not in compliance with the tax_return filing_requirements for the tax years and the notices of determination stated that the requirements of any applicable law or administrative procedure had been met and that the proposed levy and filed lien action with respect to the collection of petitioner’s unpaid federal_income_tax and frivolous_return penalties for and appropriately balanced the need for efficient collection of the taxes with the legitimate concerns of the taxpayer that the collection action be no more intrusive than necessary on date petitioner filed a petition in this court for review of respondent’s intended collection action that petition was amended on date and amended again on date opinion sec_6320 and b provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under section 6on date petitioner originally filed a petition objecting to the notices of determination for the and tax years and a civil penalty and issued date but his petition did not comply with the rules of the court and he did not pay the required filing fee on date this court ordered petitioner to file an amended petition complying with the rules of the court and either pay the required filing fee or file an application_for waiver of filing fee and affidavit by date or risk having his case dismissed on date petitioner filed an amended petition objecting to a backup withholding notification issued on date but did not object to respondent’s proposed collection action for the or tax_year on date petitioner filed a motion to file amendment to amended petition the court granted petitioner’s motion on date petitioner filed an amendment to amended petition on date objecting to respondent’s proposed collection action for the and tax years but did not include respondent’s proposed collection action with regard to the and tax years accordingly as stated supra the collection action for petitioner’s and tax years is not at issue on date petitioner also filed a motion to restrain assessment and collection with regard to the backup withholding notification issued on date petitioner filed a supplement to the motion to restrain assessment and collection on date a hearing was held on date and the court denied petitioner’s motion to restrain assessment and collection on date pursuant to zigmont v commissioner tcmemo_2009_48 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 sec_6331 authorizes the secretary to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to an unpaid tax_liability only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if an administrative hearing is requested in a lien or levy case the hearing is to be conducted by the office of appeals appeals sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 sec_301 e e proced admin regs a taxpayer may also challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_1 following the hearing the appeals officer must determine whether the proposed collection action should proceed in making the determination the appeals officer shall take into consideration whether the requirements of any applicable law or administrative procedure have been satisfied any relevant issues raised by the taxpayer during the sec_6330 hearing and whether the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 in determining whether the requirements of any applicable law or administrative procedure have been followed an appeals officer is not required to rely on any particular document 119_tc_252 in evaluating a taxpayer’s arguments an appeals officer is not required to consider irrelevant or frivolous arguments elias v commissioner tcmemo_2009_236 although a sec_6330 hearing may consist of a face-to- face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances 115_tc_329 sec_301 d q a-d6 proced admin regs sec_6330 hearings have historically been informal 115_tc_35 we have held that it is not an abuse_of_discretion for an appeals officer to deny a taxpayer’s request for a face-to-face hearing where the taxpayer has raised only frivolous or groundless arguments elias v commissioner supra moline v commissioner tcmemo_2009_110 affd 363_fedappx_675 10th cir see also 117_tc_183 this court has jurisdiction to review an appeals officer’s determination sec_6330 where the taxpayer’s underlying liability was not properly at issue in the hearing we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 an appeals officer’s determination will not be an abuse_of_discretion unless the determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 125_tc_14 this court determined at trial that petitioner received statutory notices of deficiency for the and tax years but that he did not file a petition with this court within the allowable period of days petitioner is therefore not entitled to raise his underlying tax_liabilities for and and we review respondent’s proposed collection action for abuse_of_discretion petitioner’s main argument is that he was wrongfully denied a face-to-face sec_6330 hearing however the record demonstrates that a face-to-face conference would not have been productive as stated above it was not an abuse_of_discretion to deny petitioner a face-to-face hearing because he has raised only frivolous or groundless arguments petitioner’s cdp hearing requests contained only arguments challenging whether the irs followed all the proper procedures and insisting that he be allowed to audio record the hearing respondent granted petitioner an opportunity for a telephone conference and informed him that he could qualify for a 7the court concluded at trial that notices of deficiency for the and tax years were mailed to petitioner at his last_known_address petitioner did not submit any evidence to establish that he never received the notices of deficiency accordingly pursuant to the jurisprudence of the court_of_appeals for the fourth circuit to which an appeal of this case would lie absent a stipulation to the contrary petitioner is presumed to have received the notices of deficiency see fdic v shaffer 731_f2d_1134 n 4th cir however even if the notices of deficiency were open to challenges as to the underlying liability petitioner’s arguments are frivolous face-to-face conference if he would first identify any relevant nonfrivolous matter he intended to discuss in his response petitioner presented no such matter instead he refused the telephone conference and replied with arguments demanding the irs produce evidence that he owes taxes and grant him a face-to-face hearing respondent replied by scheduling a telephone conference for petitioner as well as offering him the opportunity for a face- to-face hearing closer to his place of residence despite being given yet another opportunity to discuss the collection action pending against him petitioner again refused to participate in the telephone conference and requested that respondent submit three potential dates for a face-to-face hearing respondent then attempted to respond in writing to some of petitioner’s concerns and also offered him a final opportunity for a telephone conference petitioner did not respond by the given time additionally petitioner had not complied with the filing obligation with respect to his federal tax returns for and and was consequently ineligible for collection alternatives under these circumstances it was not an abuse_of_discretion for settlement officer reubel to conclude that a face-to-face meeting would not have been productive settlement officer reubel was therefore not required to offer petitioner a face-to-face conference in conclusion the facts of this case do not establish any abuse_of_discretion on respondent’s part the court will sustain respondent’s proposed collection actions as to the and tax years the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered for respondent 8in its date opinion in zigmont v commissioner tcmemo_2006_233 the court warned petitioner that he would be subject_to a sec_6673 penalty if he continued to raise frivolous arguments in court proceedings after much consideration the court has decided not to impose a penalty in the instant case but we explicitly admonish petitioner that he may in the future be subject_to a penalty under sec_6673 for any proceedings instituted or maintained primarily for delay or for any proceedings which are frivolous or groundless
